Citation Nr: 1541705	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-36 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for coronary artery disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for diabetes mellitus type II.

6.  Entitlement to service connection for cervical spine disability.

7.  Entitlement to service connection for migraine headaches.

8.  Whether the Veteran's son became permanently incapable of self-support prior to age 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1978 to May 1982 and from December 1982 to December 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and a May 2014 rating decision by the RO in Lincoln, Nebraska.

The Board notes that in a July 2012 rating decision, issued after the Veteran perfected an appeal for service connection for tinnitus, the RO granted service connection for that claim, effective November 26, 2008, and assigned a 10 percent rating.  Similarly, after the Veteran perfected an appeal for service connection for a right elbow condition, the RO issued a rating decision in April 2013 granting service connection for that claim, and assigning a 10 percent rating effective November 26, 2008.  Those rating decisions represent a total grant of benefits sought on appeal for the issues of service connection for right elbow condition and tinnitus.  As such, those issues are considered resolved in full and the Board does not have appellate jurisdiction over them.  38 U.S.C.A. § 7105 (2014).

The Board also notes that the RO issued a rating decision in July 2015 denying entitlement to special monthly compensation for aid and attendance, an increased rating for lumbar spine strain with degenerative disc disease, and entitlement to a total disability rating based on individual unemployability.  The Veteran filed a timely notice of disagreement with those issues in August 2015, and the RO has not yet issued a statement of the case regarding those claims.  The Board acknowledges that ordinarily the Veteran's claims should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

With regard to the Veteran's claim for an increased rating for his lumbar spine condition, the Board acknowledges that in an August 2015 Appellant's Brief, the Veteran's representative contends that the issue is properly before the Board as part of an appeal stemming from the September 2009 rating decision denying service connection for that condition.  However, the issue with which the Veteran disagreed (service connection for lumbar condition) was resolved by the grant of service connection in a June 2010 rating decision, and is not under the Board's jurisdiction.  38 U.S.C.A. § 7105.  Furthermore, the Veteran expressly indicated in a January 2012 statement that he was withdrawing his claim for increased rating for his lumbar spine condition.  Therefore, that claim is not properly before the Board at this time.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of service connection for coronary artery disease, hypertension, diabetes mellitus type II, cervical spine condition and migraine headaches, and whether the Veteran's son became permanently incapable of self-support prior to age 18 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have a right or left knee disability due to disease or injury.

2.  The Veteran's bilateral hearing loss was not incurred in service, nor was it shown to have manifested within one year of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral knee disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 ( West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3), 3.309(a).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Service Connection for Bilateral Knee Disability

The Veteran contends that he currently experiences pain his in right and left knee, which is related to knee ligament strains incurred while stationed at Camp Pendleton.  

The Veteran has not submitted any evidence that he suffers from a current right or left knee disability due to disease or injury.  Although the Veteran complains of current bilateral knee pain, he has not submitted any medical treatment records or other information showing that he has been diagnosed with any right or left knee pathology.  Notably, the Veteran's medical treatment records are entirely absent for any complaints of knee problems, despite seeking treatment for other conditions.  The Board is entitled to consider this absence of seeking treatment and reporting symptoms as a factor in determining whether a disease or injury in service resulted in chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

Furthermore, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001); but see Joyner v. McDonald, 766 F.3d 1393, 1395 (2014) (holding that pain may be evidence of a qualifying chronic disability for qualifying Persian Gulf War veterans).

Basic entitlement to disability compensation derives from two statutes, both found in title 38, sections 1110 and 1131-the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words: "For disability resulting from personal injury suffered or disease contracted in the line of duty. . . ."  38 U.S.C. §§ 1110, 1131.  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  In the absence of an identified disease or injury, service connection may not be granted.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).

As there is no evidence of a current disability due to underlying pathology, there is no basis on which the claim for service connection may be granted.  Brammer, 3 Vet. App at 225.  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection for bilateral knee disability is denied.

Service Connection for Bilateral Sensorineural Hearing Loss

The Veteran claims entitlement to service connection for bilateral hearing loss resulting from exposure to loud noises as a helicopter mechanic during service.  The Veteran's duties as a helicopter mechanic are consistent with exposure to noise, and accordingly, the Board recognizes the in-service noise exposure.  Additionally, the Board does not dispute that the Veteran currently has a hearing loss disability for VA purposes.  Therefore, the dispositive question is whether the Veteran's current hearing loss is related to his in-service noise exposure.

The Veteran's service treatment records (STRs) show that the Veteran experienced a decrease in hearing acuity while in service, however his pure tone thresholds improved by the time he separated from military service.  At the time of discharge, the Veteran denied any history of ear trouble or hearing loss, but reported a positive history for other, unrelated disorders.

In July 2009, the Veteran received a VA audiology examination, at which he reported that he was a helicopter hydraulic mechanic while in service.  He stated that hearing protection was used fairly consistently, particularly on the range.  As to post-service noise exposure, the Veteran reported that he rode a motorcycle and worked as a railroad engineer, both of which have exposed him to loud sounds.  The Veteran denied a history of ear surgery, ear infections, head/ear trauma, and a family history of hearing loss.  The audiometric results from that examination were inaccurate for rating purposes, and the examiner did not provide an opinion as to whether the Veteran had hearing loss that was related to service.

The Veteran was provided another VA examination in September 2010.  He again reported that he worked as a helicopter mechanic during service and as a railroad conductor for his civilian career.  He additionally stated that he had significant noise exposure, particularly in the left ear, during service when he had to remove the left headphone to talk to pilots next to a running engine.  The Veteran denied any recreational noise exposure.  Following a review of the Veteran's claims file, to include in-service audiometry reports, the examiner concluded that the Veteran's hearing loss is not related to noise exposure during service.  The examiner explained that although the Veteran had fluctuating mild hearing loss early-on during service, he hearing recovered to normal sensitivity at separation.  Furthermore, there was not a permanent significant threshold shift in either ear during service.  Rather, additional noise exposure since military service was a likely contributing factor in the Veteran's hearing loss.

The Board finds that service connection for hearing loss is not warranted.  First, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Sensorineural hearing loss was not manifest to a compensable degree within one year of separation from service.  While the Board acknowledges that the Veteran experienced some hearing loss in service, his hearing returned to within normal limits by the time he separated from the military.  Furthermore, the Veteran denied having any history of hearing or ear trouble during service.  In other words, neither chronic sensorineural hearing loss nor manifestations sufficient to identify it were shown during service.  Additionally, the record shows that the first mention of any hearing impairment is not until the Veteran filed his claim in November 2008, more than 40 years after service.  Therefore, the Board finds that the presumption of service connection for sensorineural hearing loss does not apply.

Additionally, the Board finds that the September 2010 VA examiner's opinion that the Veteran's hearing loss is not related to service to be more probative than that of the Veteran.  While the Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology, the Board finds that the reasoned opinion of those with expertise, particularly that of the September 2010 audiologist, outweigh those of a layperson, such as the Veteran.  The September 2010 audiologist has education, training, and experience on these matters that the Veteran is not shown to have.

In summary, the weight of the evidence shows that the Veteran's hearing loss is not related to in-service noise exposure, but rather is related to post-service noise exposure.  Accordingly, the Veteran's claim for service connection for bilateral sensorineural hearing loss must be denied.  In reaching this determination, the Board acknowledges that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claims, and they must therefore be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 58.

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in December 2008, April 2009, September 2010, and October 2012 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was also provided with a VA examination regarding his hearing loss claims in July 2009 and September 2010.  The Board notes that the July 2009 did not render an opinion regarding etiology of the hearing loss, and that report was only pertinent for providing evidence of noise exposure during and after military service.  As to the September 2010 examination, the Board acknowledges the Veteran's representative's contention that the opinion was inadequate because the examiner failed to define what he considered to be a significant threshold shift, particularly "[g]iven the typical finding that a 10 decibel loss is significant."  August 2015 Appellant's Brief.  However, the Board finds that the examination was adequate.  An adequate medical opinion is one that allows the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The September 2010 VA examiner fully reviewed the Veteran's claims file and performed the appropriate hearing tests.  The examiner also discussed the history of the Veteran's hearing loss symptoms with the Veteran, to include his in-service noise exposure as a helicopter mechanic, post-service noise exposure as a railroad conductor, and the functional effects of his hearing loss as required under Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Based on a review of the Veteran's claims file, an examination of the Veteran, and consideration of the Veteran's relevant noise exposure, the examiner concluded that it was not as likely than not that the Veteran's hearing loss was service-connected.  Because the medical examination report contained clear conclusions with supporting data, as well as a reasoned medical explanation, the examination was adequate and an additional examination is not necessary.

Finally, the Board notes that the Veteran was not provided with a VA examination for his knee disability claims.  However, VA's duty to assist requires it to provide a medical examination or obtain a medical opinion only if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, and inter alia, contains competent evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability.  38 C.F.R. § 3.159(c)(4)(i).  As discussed above, the Veteran has not provided evidence that he suffers from a current disability, other than subjective complaints of pain, and thus has not triggered the VA's duty to provide a medical examination.  Accordingly, the Board finds that no further development is required in this case.


ORDER

Entitlement to service connection for bilateral knee disability is denied.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Service connection for coronary artery disease, hypertension, and diabetes mellitus Type II

The Veteran contends that his coronary artery disease, hypertension and diabetes mellitus type II were caused by exposure to residual herbicides on helicopters he maintained while stationed at Camp Pendleton from 1978 to 1980.

The Board finds that further development is necessary to adjudicate the appellant's claim.  First, the Board notes that although the RO conducted a Personnel Information Exchange System (PIES) request for the Veteran's service dates, the response received from the National Personnel Records Center (NPRC) was only that the Veteran did not serve in Vietnam.  The NPRC response does not address the necessary information to develop the Veteran's claim, since he is contending that he was exposed to herbicides while serving in Camp Pendleton.

The VBA Adjudication Manual, M21-1, provides certain development procedures for claims for herbicide exposure in locations other than the Republic of Vietnam, the Korean Demilitarized Zone, and Thailand.  See M21-1.IV.ii.1.H.7.a.  The M21-1 provides that after the Veteran provides the approximate dates, location(s), and nature of the alleged exposure to herbicides, the information must be furnished to Compensation Service, and a review of DOD's inventory of herbicide operations must be requested to determine whether herbicides were used as claimed.  If Compensation Service does not confirm that herbicides were used as claimed, the information provided by the Veteran must be submitted to the Joint Service Records and Research Center (JSRRC).

There is no indication that the RO attempted to verify the Veteran's alleged exposure with either Compensation Service or JSRRC.  Accordingly, the Veteran's claims based on herbicide exposure (coronary artery disease, hypertension, and diabetes mellitus type II) must be remanded and developed consistent with M21-1 procedures.

Service connection for cervical spine disability

The record contains a September 2010 VA examination report in which the examiner opined that the Veteran's cervical spine condition was not related to his lumbar spine disability.  However, the examiner stated that due to the nature of the opinion, the examination findings were not included in the report.  Without the documentation of the examiner's findings, the Board cannot determine the probative value of the examiner's opinions and therefore cannot adjudicate the Veteran's claim for service connection for cervical spine condition.  Furthermore, the examiner failed to opine whether the Veteran's condition was directly related to service.  As such, the examiner's opinion is inadequate for adjudication of the Veteran's claim and remand in necessary in order to obtain an adequate medical opinion.
 



Service connection for migraine headaches

The Veteran was provided a VA examination in July 2009 to address his migraine headaches.  Although the examiner obtained a history of the condition from the Veteran and rendered a current diagnosis of migraine headaches, he failed to opine whether the current headaches are related to service.  Therefore, a supplemental opinion is needed.

Helpless Child Claim

The RO issued a rating decision in May 2014 that determined that the Veteran's son was not permanently incapable of self-support prior to the age of 18.  The Veteran filed a timely notice of disagreement immediately thereafter, which confers Board jurisdiction over that issue.  However, the RO has not yet issued a statement of the case regarding that claim.
 
Where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c) (2015); Manlincon, 12 Vet. App. at 240.

Accordingly, the case is REMANDED for the following action:

1. Develop the Veteran's claims regarding herbicide exposure consistent with the procedures outlined in M21-1MR.IV.ii.1.H.7.a.  All requests and responses received should be associated with the claims file.  If such verification is not possible, it should be so certified for the record, along with a description of the extent of the verification conducted.

2.  Schedule the Veteran for an examination to address the nature and etiology of any current cervical spine condition.  The examiner is requested to review all pertinent records associated with the claims file.  After reviewing the record and examining the Veteran, the examiner should then address the following:

(a) Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that a cervical spine condition is caused by service?

(b) Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that a cervical spine condition is caused by or aggravated by (chronically worsened beyond natural progression) the Veteran's service-connected lumbar spine disability?

All opinions should be accompanied by a rationale consistent with the evidence of record.

3.  Obtain an addendum opinion from the same examiner who conducted the July 2009 examination to ascertain whether it is as likely as not that the Veteran's current migraine headaches are directly related to service.  If that examiner is unavailable, the claims file may be provided to another examiner for review and comment.
 
All opinions should be accompanied by a rationale consistent with the evidence of record.

4.  Then, readjudicate the claims on appeal.

5.  Issue a statement of the case pertaining to entitlement to whether the Veteran's son became permanently incapable of self-support prior to age 18.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


